DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 12 and 21 have been cancelled; therefor, Claims 1-11, and 13-20, and 22-24 are currently pending in application 17/673,057.

Allowable Subject Matter
Claims 1-11, and 13-20, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to a communication device for transmitting significant information between servers. Each independent claim identifies the following uniquely distinct features: “a server including: a processor, and a memory having executable instructions stored thereon that when executed by the processor cause the processor to: connect to a truck scale system through an application programming interface from a self-driving or remotely controlled vehicle, the truck scale system operating in either an autonomous manner based upon instructions provided by the server without the need for human operator input, or in a semi-autonomous manner with operator input from within a vicinity of the truck scale system or remotely; connect to the truck scale system through a communication interface via at least one virtual scale, the truck scale system comprising at least one physical truck scale, a first of the at least one virtual scale comprising a data connection to the at least one physical truck scale, wherein the first virtual scale includes attributes of the at least one physical truck scale and wherein the first virtual scale defines weighing capability, behavior of the at least one physical truck scale, and formatting of data streams transmitted from the at least one physical truck scale; retrieve, in response to a request from a client device, a virtual kiosk from a database, the virtual kiosk associated with the first virtual scale and communicatively accessible by the client device, the virtual kiosk configured to: execute weighment operations through the first virtual scale, receive data streams associated with the weighment operations from the at least one physical truck scale, and parse the data streams according to the formatting for display on the client device; cause the virtual kiosk to be loaded onto the client device; and facilitate communication between the client device and the truck scale system via the virtual kiosk.”  The closest prior art, Ruud et al. (US 9,830,644) discloses a conventional scale management system.  However, Ruud fails to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1, 13, and 22 include specific limitations for a truck scale management system, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 27, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629